J   -S41022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA

                 v.


    ARMONI JOHNSON

                       Appellant               :   No. 108 MDA 2019

            Appeal from the PCRA Order Entered December 11, 2018
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0000117-2012
BEFORE:       LAZARUS, J., MURRAY, J., and STRASSBURGER*, J.

MEMORANDUM BY MURRAY, J.:                               FILED AUGUST 13, 2019

        Armoni Johnson (Appellant) appeals pro se from the order dismissing

his timely petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546. We affirm.

        On March 14, 2016, a       jury found Appellant guilty of possession of    a


controlled substance, possession with the intent to deliver           a   controlled

substance, and criminal use of      a   communication facility. On April 28, 2016,

the trial court sentenced Appellant to an aggregate term of 35 to 180 months

of incarceration. Appellant represented himself at trial and during sentencing.

On April 29, 2016, Appellant filed a     timely pro se post -sentence motion, which

the trial court denied on August 2, 2016. Appellant timely appealed pro se to

this Court.

        On March      29, 2017, this Court affirmed Appellant's judgment of

sentence, concluding that Appellant's brief was defective and that he "failed

* Retired Senior Judge assigned to the Superior Court.
J   -S41022-19


to preserve and [thus] waived any and all issues for appellate review." See

Commonwealth v. Johnson, 1396             MDA 2016 at 4 (Pa. Super. Mar. 29,

2017) (unpublished memorandum).             Appellant did not file        a   petition for

allowance of appeal with our Supreme Court.

        On February 12, 2018, Appellant filed a pro se PCRA petition and

thereafter, the PCRA court appointed counsel to represent Appellant.

Following   a   hearing pursuant to Commonwealth v. Grazier, 713 A.2d 81

(Pa. 1998), the PCRA court removed appointed counsel from the case and

permitted Appellant to proceed pro se. See Order, 6/6/18. On November 5,

2018, the PCRA court held       a   hearing on Appellant's PCRA petition.              On

December 11, 2018, the PCRA court denied Appellant's PCRA petition.

Appellant timely appealed pro se to this Court."



1  Appellant mistakenly filed his pro se notice of appeal in this Court on January
10, 2019. This Court forwarded the notice of appeal to the PCRA court, and
the court docketed it as filed on January 15, 2019, the date that the trial court
received it. On March 19, 2019, this Court issued an order directing the trial
court to update its docket to reflect the notice of appeal as having been filed
on January 10, 2019, the date this Court received it. See Pa.R.A.P. 905(a)(4)
("If a notice of appeal is mistakenly filed in an appellate court,        .the clerk
                                                                              .   .


shall immediately stamp it with the date of receipt and transmit it to the clerk
of the court which entered the order appealed from, and       .   .shall be deemed
                                                                      .


filed in the trial court on the date originally filed."). The order further directed
the trial court to conduct a Grazier hearing to ensure that Appellant's decision
to proceed pro se on appeal was knowing, voluntary, and intelligent. On April
29, 2019, the trial court held a Grazier hearing and entered an order
confirming Appellant's decision to proceed pro se on appeal. To date,
however, the trial court has not updated the docket to reflect the notice of
appeal as having been filed on January 10, 2019. We note that the notice of
appeal's mailing envelope is postmarked January 9, 2019. Thus, Appellant


                                       -2
J   -S41022-19


        In reviewing Appellant's brief, we are unable to discern the issue or

issues that he wishes this Court to review because Appellant has failed to

include   a   statement of questions involved and his brief             is           otherwise

nonsensical.     We have recognized that the omission of a statement of

questions involved is "particularly grievous since the statement            .    .   .   defines

the specific issues this court   is   asked to review."   Commonwealth v. Maris,
629 A.2d 1014, 1015-16 (Pa. Super. 1993). "The rule requiring               a    statement

of questions involved is to be considered in the highest degree mandatory,

admitting of no exception; ordinarily no point will be considered which                   is   not

set forth in the statement of questions involved or suggested thereby."                        Id.
at 1016 (quotations and citation omitted).               "When the omission of the

statement of questions [involved]        is   combined with the lack of any organized

and developed arguments, it becomes clear that appellant's brief is insufficient

to allow us to conduct meaningful judicial review."         Smathers   v.       Smathers,
670 A.2d 1159, 1160 (Pa. Super. 1996).




placed his notice of appeal in the hands of prison authorities for mailing on or
before expiration of the 30th day of the appeal period, which was January 10,
2019. See Pa.R.A.P. 121(a) ("A pro se filing submitted by a prisoner
incarcerated in a correctional facility is deemed filed as of the date it is
delivered to the prison authorities for purposes of mailing or placed in the
institutional mailbox, as evidenced by a properly executed prisoner cash slip
or other reasonably verifiable evidence of the date that the prisoner deposited
the pro se filing with the prison authorities."). Thus, we consider Appellant's
appeal timely.

                                              -3
J   -S41022-19


        Additionally, Appellant's brief fails to conform to the Pennsylvania Rules

of Appellate Procedure. Rule 2111(a) mandates that an appellant's brief shall

consist of the following matters, separately and distinctly entitled, and in the

following order:

        (1)   Statement of jurisdiction.

        (2)   Order or other determination in question.

        (3)   Statement of both the scope of review and the standard of
              review.

        (4)   Statement of the questions involved.

        (5)   Statement of the case.

        (6)   Summary of argument.

        (7)   Statement of the reasons to allow an appeal to challenge
              the discretionary aspects of a sentence, if applicable.

        (8)   Argument for appellant.

        (9)   A short conclusion stating the precise relief sought.

        (10) The opinions and pleadings specified in paragraphs (b) and
             (c) of this rule.

        (11) In the Superior Court, a copy of the statement of the
             matters complained of on appeal, filed with the trial court
             pursuant to Rule 1925(b), or an averment that no order
             requiring a statement of errors complained of on appeal
             pursuant to Pa.R.A.P. 1925(b) was entered.

        (12) The certificates of compliance required by Pa.R.A.P. 127 and
             2135(d).

Pa.R.A.P. 2111(a).




                                        -4
J   -S41022-19


        Appellant's pro se brief does not contain any of the sections mandated

by Rule 2111(a). Moreover, Appellant's brief fails to include citations to legal

authority and record citations.                 See Pa.R.A.P. 2119(a) (requiring that an

appellant develop an argument with citation to and analysis of relevant legal

authority).         Our Supreme Court has long held that it is not this Court's

obligation          to   formulate           arguments      on      behalf      of      an   appellant.

Commonwealth v. Wright, 961 A.2d 119, 135                                   (Pa. 2008);      see also

Commonwealth v. Johnson, 985 A.2d 915, 924                                (Pa. 2009) (stating      that

"where an appellate brief fails to provide any discussion of                    a    claim with citation

to relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived"); Commonwealth v.

Clayton, 816 A.2d 217, 221                   (Pa. 2002)   ("[I]t   is a   well[ -]settled principle of

appellate jurisprudence that undeveloped claims are waived and unreviewable

on appeal.").

        As our Supreme Court has explained:

        The    briefing requirements[,] scrupulously delineated in our
        appellate rules[,] are not mere trifling matters of stylistic
        preference; rather, they represent a studied determination by our
        Court and its rules committee of the most efficacious manner by
        which appellate review may be conducted so that a litigant's right
        to judicial review      .may be properly exercised. Thus, we
                                     .   .


        reiterate that compliance with these rules by appellate advocates
        .   .is mandatory.
                .




Commonwealth v. Perez, 93 A.3d 829, 837-38                            (Pa. 2014).

        Instantly, although Appellant             is   pro se, we recognize:



                                                   -5
J   -S41022-19


        [u]nder Pennsylvania law, pro se defendants are subject to the
        same rules of procedure as are represented defendants. See
        Commonwealth v. Williams, [] 896 A.2d 523, 534 (Pa. 2006)
        (pro se defendants are held to same standards as licensed
        attorneys). Although the courts may liberally construe materials
        filed by a pro se litigant, pro se status confers no special benefit
        upon a litigant, and a court cannot be expected to become a
        litigant's counsel or find more in a written pro se submission than
        is fairly conveyed in the pleading.

Commonwealth v. Blakeney, 108 A.3d 739, 766            (Pa. 2014).

        Based upon the deficiencies described above, we find Appellant's claims

to be waived. Accordingly, we find no basis upon which to disturb the PCRA

court's order.

        Order affirmed.




Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 08/13/2019




                                       -6